Title: To George Washington from Jabez Bowen, 20 March 1780
From: Bowen, Jabez
To: Washington, George


          
            Sir
            Providence March 20 1780
          
          The Attorney General has represented to me that their is the greatest necessity for Lieut. Chapin of Colo. Shurburns Redgment to tarry in this State for a few Days. as he is a principle Evidence against one of the most bitter Tories that we have taken hold off. under that Idea I doubt not but Your Exellency will excuse my detaning Lieut. Chapin.
          We just hear by a Vessell from Bilbo in a short Passage, of the Defeat of the Spanish Squadron of seven Saile of the line, off Gibralter, They weir attacked by Twelve British. their was 4 Spanish Sunk Two taken and one made her escape on the other side 2 British sunk. this must put an end to the Sige for the present. You[r] Exellency will remember that the Park of Artillery is yet in this Town, if it is to be sent to Springfield your Orders will be necessary to be communicated to the Commanding Officer; as the Roades will be soon passable.
          the Flagg with the Cloathing for the Prisoners at Rutland is just arived. I am Your Exellencys Most Obedient and most Humb. Servant
          
            Jabez Bowen De. Govr
          
         